Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David A. Gambino appeals the district court’s order dismissing his complaint for failure to exhaust administrative remedies. We have reviewed the record and find no reversible error. Although we agree that Gambino failed to exhaust his claims and dismissal is mandatory, the dismissal should have been without prejudice to his right to refile should exhaustion become complete. Accordingly, we affirm the judgment of the district court as modified to reflect dismissal without prejudice. Gambino v. Moubarek, No. 8:15-cv-02202-TDC, 2016 WL 1644360 (D. Md. Apr. 22, 2016). We deny Gambino’s motions for injunctive relief, for a continuance, and to supplement the appeal with new evidence. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED AS MODIFIED